        Case
        Case 1:20-cr-00687-CM
             1:20-cr-00687-CM Document
                              Document 25
                                       24 Filed 04/21/21 Page
                                          Filed 04/21/21 Page 1 of 1
                                                              1 of 1




  Federal Defenders                                                                     Southern District
                                                         52 Duane Street- 10th Floor, New York, N Y 10007
  OF NEW YORK, INC.                                                Tel: (212) 417-8700 Fax: (212) 571-0392


  Dav id E. Patton             USDCSDNY                                            Sowlu•rn D i-Itric1 of Neu- YcJrk
                                                                                       Jennifer L. Brown
  Excrn,ive Director
                               DOCUMENT                                                  At1c.rmey•in..Char,1?"e

April 21, 2021                 ELECTRONICALLY FILED
                         DOC#:       I 1                                           .... - ,. . r
VIA ECF                  DATE FILED:          9l>(J'J(
Honorable Colleen M~~~====~~~=~
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

          Re:          United States v. James Johnson, 20 CR 687 (CM)

Dear Judge McMahon:

        With the consent of Pretrial Services, I write to seek a modification to the
conditions of Mr. Johnson's release. Specifically, we ask that the condition requiring Mr.
Johnson to comply with a curfew be terminated. Mr. Johnson is currently working two
jobs and, on curfew, Pretrial Services is unable to approve all of fthe hours Mr. Johnson
requires to be outside of his home in order to maintain his work schedule. Accordingly,
with Pretrial Services ' consent, we ask that Mr. Johnson no longer be subject to a curfew.
The government defers to Pretrial Services ' recommendation on this application.



Respectfully submitted,

Isl JULIA GATTO
Julia L. Gatto
Assistant Federal Defender

cc: AUSA Matthew Shahabian (via email and ECF)
    NJ-USPO Hernandez (via email)
    NY-USPO Cosme (via email)
